August 9, 2012




                                         JUDGMENT

                   The Fourteenth Court of Appeals
              KEVIN PREDERGAST AND JAMES INBODEN, Appellant

NO. 14-12-00206-CV                          V.

    DANIEL J. HOFFMAN AND DANIEL J. HOFFMAN, LLC D/B/A DANIEL J.
      HOFFMAN & ASSOCIATES, FKA DANIEL J. HOFFMAN, Appellee
                   ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 9, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We order appellant, Kevin Predergast and James Inboden, jointly and severally, to
pay all costs incurred in this appeal.

       We further order this decision certified below for observance.